The opinion of the Court was delivered by
Bermudez, J.
'Phis is an application for a man-ü<mnw, to compel the judges of the Court of Appeals in this city, to exercise, jurisdiction over certain cases, decided by the. District Court, whose judgment was taken up to said court for review.
The relators, who are the plaintiffs and appellants in said (“ases, charge substantially: That they are each creditors for an amount less than $2000 of Andrew Downey, who made a cession of his property, and who, upon false and fraudulent representations, as regards them, the relators, obtained a judgment, discharging them from further liability to then-creditors; that, they have, separately sued to obtain the nullity of tlie same; that their demand having been rejected, they have appealed to *57the Court of Appeals to have, said judgment against them revised; that said court has refused to try said case's oil appeal, for want of jurisdiction, rations materias, and lias dismissed their appeal.
The judges of the Court of Appeals return admitting their refusal, basing it. on the main ground, that the matter in dispute is the validity rel non. of the judgment discharging the insolvent from claims and debts, exceeding $14,000, which they would have been powerless to review, on an appeal by a particular creditor, whose claim would have been for less than $2000. , .
In the reasons assigned by them, for dismissing the appeal, they say appropriately:
“ In an action of nullity, the. .milt,ter in dispute is the judgment sought to be annulled. 18 Ann. 893; 86 Ann. 423. The proceedings and judgment sued to be annulled in this..case were had contradictorily between Downey and all his creditors and discharged him from an indebtedness of $14)783 20. Obviously, this court could not have entertained an appeal from the judgment, by a particular creditor, on the ground that the amount of his demand against the insolvent was less, than $2000. .Neither can it entertain, on any siich ground, an appeal in an action to annul such judgment.”
The relators have sued, alleging the absolute, nullity of the, judgment, and ashed that, it be avoided in its- entirety.-
The grounds alleged for the nullity attach the judgment in radies, and, if they be sufficient and proved, the. judgment may have to be annulled as a whole.
It'is, therefore, apparent that the judges of the Court of Appeals have no jurisdiction to annul the judgment attached and complained of.
It is, therefore, ordered and decreed that the application for a mandam ns be refused with costs.